         Case 1:16-cv-07926-JPO Document 112 Filed 06/11/19 Page 1 of 2




                                         Jeremy A. Lieberman
                                             Managing Partner



                                             June 11,2019

VIA ECF

Hon. 1. Paul Oetken, U.S.D.J.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 706
New York, NY 10007

       Re:      In re Mylan N V. Securities Litigation, 16-cv-07926 (JPO)

Dear Judge Oetken:

        We are counsel for Lead Plaintiffs ("Plaintiffs") in the above-referenced action (the
"Action"). On May 10, 2019, the attorneys general of over 40 states filed a new antitrust action
against Mylan and other generic drug companies in the U.S. District Court for the District of
Connecticut. See State o/Connecticut v. Teva Pharmaceuticals, No. 3:19-cv-0071O-MPS. The
complaint alleges an industry-wide conspiracy, which included Mylan, whereby competitors
were expected to receive their "fair share" of the market for a given generic drug and were
expected to "play nice in the sandbox" so as not to undercut the other participants in the
conspiracy. Id. at 'I~ 114-15. The complaint further alleges that executives at Mylan expressly
agreed with other drug companies in specified calls and other communications to allocate the
market for, and to fix the prices of, certain generic drugs in addition to those currently at issue in
the Second Amended Complaint ("SAC") [Dkt. No. 89]. These allegations clearly overlap and
expand upon the SAC's allegations of price fixing and anti-competitive conduct by Mylan.
Upon revelation of these new facts, Mylan's share price plummeted nearly 10%, causing billions
of dollars of additional losses to members of the putative Class.

        In light of the above, Plaintiffs believe that it is advisable to file an amended complaint to
include these most recent allegations. The parties have met and conferred and agreed upon the
Stipulation and [Proposed] Scheduling Order (the "Stipulation") filed today. See Dkt. No. 111.
The salient provisions of the Stipulation and Proposed Order are as follows: First, Plaintiffs may
amend the SAC to add these new allegations in a Third Amended Complaint (the "TAC") by no
later than June 17. Second, the parties have agreed that Defendants will produce limited
discovery during the pendency of any motion to dismiss the T AC, and that discovery will
otherwise be stayed pursuant to the Private Securities Litigation Reform Act, 15 U.S.C. § 78u-4
("PSLRA Discovery Stay"). Defendants will produce the discovery detailed in Section 3(a) of
the Stipulation. Third, the parties have agreed that discovery relating to class certification, and
class certification briefing, may proceed without delay during the pendency of any motion to
dismiss the T AC. The parties believe that the Stipulation properly balances the purposes of the
                                         jalieberman@pomlaw.com
             600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com
         Case 1:16-cv-07926-JPO Document 112 Filed 06/11/19 Page 2 of 2


Hon. J. Paul Oetken
June 11,2019
Page 2


PSLRA Discovery Stay while allowing for significant discovery to proceed for those claims that
have already been sustained by the COUli, thereby promoting judicial efficiency.

       The parties respectfully request that the Court enter this proposed Stipulation and endorse
the Proposed Order.

       We are available to discuss any of these matters at the Court's convenience.

                                             Respectfully Submitted,

                                             By: lsi Jeremy A. Lieberman
                                             Jeremy A. Lieberman
                                             Austin P. Van
                                             POMERANTZ LLP
                                             600 Third Avenue, 20th Floor
                                             New York, New York 10016
                                             Telephone: (212) 661-1100
                                             jalieberman@pomlaw.com
                                             avan@pomlaw.com

                                             Attorneys for Lead Plaintiffs

cc:    All counsel of record (via ECF)
